DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 lines 1-6 recite “A tower UPS…, , a fan assembly….” is unclear because “a tower UPS and a fan assembly module” in claim 11 are different or the same to claim 1, for purpose examination the limitations above will interpret as the same.
Since claims 12-13 depend from claim 11 and do not cure the deficiencies of claim 11, they are rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2016/03136586).
Regarding claim 1, Lai discloses a tower uninterruptible power supply (UPS) frame [11 @ Figs. 1-2, 4-6], comprising: a power supply module frame [bottom shelve of the frame 11 that carries a power module 70, see Figs. 1-2, 4-6], which comprises two ports disposed oppositely [two rails 12 disposed oppositely at the bottom of frame 11 for carrying the power module 70]; a power supply distribution frame [12, par 023, Fig. 2; and a fan assembly [60], which comprises a fan frame and a fan fixed on the fan frame [par 0030]; wherein the power supply distribution frame and the fan frame are arranged in a same row [see Figs. 1, 2, 5-6, par 0030].
Lai does not the power supply module frame and are detachably connected with the two ports of the power supply module frame.
The rails 12 can tight into the inner walls of the frame 11 by crews, therefore the rails for carrying the power module 70 can detach from the frame 11.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide screws for tightening the rails with the frame of Lai in order for easily to adjust the height of rails when it is necessary.
 Regarding claim 2, Lai further discloses wherein the tower UPS frame is cuboid-shaped; the power supply module frame defines cuboid-shaped storage space; the power supply distribution frame defines cuboid-shaped storage space; and the fan is located in the storage space defined by the power supply module frame [par 0023, 0030; Fig. 1].
 Regarding claim 11, Lai discloses a tower UPS [Figs.1-2, 4-6], comprising: a UPS module, which comprises the power supply module frame in the tower UPS frame of any one of claims 1 [see rejection of claim 1], and a circuit board fixed in the power supply module frame [see Figs. 1, 2]; a power supply distribution unit which comprises the power supply distribution frame in the tower UPS frame of any one of claims 1-10, [see rejection of claim 1] and a plurality of switches [switches at power module 70, see Figs. 1and a terminal strip [50] fixed in the power supply distribution frame [Fig. 1-2, par 0022]; and a fan assembly in the tower UPS frame of any one of claims 1-10 [see rejection of claim 1].
Allowable Subject Matter
Claims 3, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 6-9 depend from claim 3, 5.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 depend from claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836